Citation Nr: 1221789	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-28 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of left tibia fracture, healed (left tibia disability), and, if so, entitlement to service connection for such disability. 

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the left tibia disability.

3.  Entitlement to service connection for a low back disorder, to include as secondary to the left tibia disability.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the left tibia disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 30, 1970, to March 25, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In September 2006, the RO declined the Veteran's request to reopen the previously denied claim for service connection for a left tibia disability, and denied service connection for disorder of the left knee and low back.  In March 2008, the RO denied service connection for a bilateral hip disability.  The Veteran perfected an appeal as to each of these issues, and the two appeals have been merged for the purposes of consideration by the Board.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2012, and a transcript of that hearing is associated with the claims file.

Although the RO initially denied the claim to reopen the previously denied claim for a left tibia disorder, it appears that the merits of the service connection claim were also subsequently adjudicated.  See July 2007 statement of the case; May 2010 supplemental statement of the case.  However, the issue of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim, which must be determined by the Board upon de novo review.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  As such, the issue with regard to the left tibia is as stated on the first page of this decision.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not associated with the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a left tibia disability was denied in a July 1971 rating decision, he was notified of such denial and his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the claim for a left tibia disability.

3.  Resolving all reasonable doubt in the Veteran's favor, his preexisting left tibia fracture, healed, was asymptomatic prior to service, and it was permanently worsened beyond its normal progression as a result of injury during service to result in the current left tibia disability.  

4.  Resolving all reasonable doubt in the Veteran's favor, the weight of the medical evidence establishes that his currently diagnosed low back degenerative disc disease or arthritis was proximately caused or aggravated by his left tibia disability.  

5.  A chronic disability of the bilateral hips is not shown by the evidence of record. 


CONCLUSIONS OF LAW

1.  The April 1971 denial of the service connection claim for a left tibia disability is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].  

2.  New and material evidence has been received sufficient to reopen the previously denied claim for service connection for a left tibia disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for residuals of left tibia fracture, as aggravation of a preexisting disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

4.  The criteria for service connection for degenerative disc disease of the lumbosacral spine, as secondary to the left tibia disability, have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

5.  The criteria for service connection for a bilateral hip disorder have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Board's decision herein to reopen the previously denied claim for a left tibia condition, and to grant service connection for the left tibia disability and a low back disability constitutes a full grant of these benefit sought on appeal.  As such, no further action is necessary to comply with the VCAA and implementing regulations, to include the requirements pertaining to claims to reopen as set forth in Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The claim for a left knee disability is being remanded for further development, as discussed below.

With respect to a bilateral hip disorder, the Veteran was advised in August 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate a service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The Veteran had been advised previously of the requirements to establish service connection on a secondary basis, in an April 2006 letter in connection with his claims for the left tibia and other related disabilities.  

At the April 2012 Board hearing, the undersigned Veterans Law Judge asked questions in an attempt to obtain evidence to substantiate the claim for a bilateral hip disorder, to include as secondary to the left tibia disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Further, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  As such, to the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In summary, the notice provided in this case adequately complied with the VCAA and subsequent interpretive authority.  There is no indication or argument that any notice deficiencies resulted in prejudice to the Veteran or otherwise affected the essential fairness of the proceedings.  Rather, a reasonable person would be expected to understand what was needed from the notice provided.  Moreover, the Veteran has had many opportunities to participate in the adjudication, and he and his representative have shown actual knowledge of the requirements to substantiate his claim through evidence and arguments submitted in support of his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Concerning the duty to assist, the Veteran's service treatment records and identified, available post-service VA and private treatment records have been obtained and considered.  During the April 2012 hearing, the Veteran denied any VA treatment other than for the VA examination, and he stated that all available, pertinent private evidence had been submitted.  Further, the Veteran's representative indicated in a February 2008 letter that private records from Dr. Politis and Dr. Ellison (which the Veteran had previously identified for treatment beginning shortly after service) were unavailable.  The Veteran testified during the Board hearing that he began receiving benefits from the Social Security Administration when he reached age 62, and there is no indication that they are related to disability.  To the extent that any further available records remain outstanding, VA has satisfied its duty to attempt to obtain such records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the claimant has a responsibility to cooperate in such development).  

In addition, the Veteran was afforded a VA examination in connection with his claim in May 2007.  The Board notes that the Veteran and his representative have argued that such examination is inadequate with respect to the etiological opinions offered and the way in which measurements of scars and sensation in the feet were collected.  However, they do not mention any problems with the examination or testing in relation to the hips.  As discussed below, the claim for a bilateral hip disorder must be denied based on lack of a current disability.  A review of the examination report reveals no insufficiencies in this respect.  Rather, the examiner conducted all necessary testing to determine whether there is a current bilateral hip disability to account for the complaints of pain.  She recorded the Veteran's range of motion and subjective and objective hip symptomatology, and x-rays results were included in the report.  The available private records also do not establish any diagnosed disorder of the bilateral hips, other than possibly radiating symptoms from the low back disability.  Further, the Veteran has not asserted that his bilateral hip disorder has progressed since the VA examination.  See Palczewski v. Nicholson, 21 Vet App 174, 181-82 (2007) (stating that the mere passage of time does not require a new VA examination where an otherwise adequate examination has been conducted; rather, there must be an indication that the disability has increased in severity to warrant a new examination).  As such, the medical evidence of record is sufficient for a fair adjudication of the claim for a bilateral hip disorder.

Under the circumstances of this case, a remand as to the claim for a bilateral hip disorder would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Analysis

The Veteran and his representative assert that his current left tibia disability is the result of in-service aggravation of a preexisting left tibia fracture, healed.  They further assert that he has current disorders of the low back and bilateral hips that are secondary to the left tibia disability.  As noted above, service connection for a left tibia disability was previously denied, and the Veteran seeks to reopen that claim.

The Board will first address the threshold question of whether new and material evidence has been received sufficient to reopen the previously denied claim for a left tibia disability.  See 38 U.S.C.A. § 5108; Wakeford, 8 Vet. App. at 239-40.

The Veteran's service connection claim for a left tibia disability was initially denied in an April 1971 rating decision.  The Veteran was notified of the adverse decision, and he did not appeal from that determination.  As such, that decision became final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].  

In February 2006, the Veteran applied to reopen his previously denied claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Veteran's claim for a left tibia disability was previously denied based on a determination that there was a preexisting condition that was not aggravated by in-service injury.  The evidence at the time included the Veteran's claim, service treatment records, and a May 1971 VA examination report.  Since that time, the Veteran has submitted additional lay statements describing the extent of his symptoms in the left leg prior to and during service, to include before and after the documented in-service injury, and reports of private treatment for many years starting shortly after service.  There is also additional medical evidence including letters from several private providers opining that there is a current left leg disorder as a result of in-service aggravation of a preexisting condition.  Such new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether the pre-service left tibia condition was permanently aggravated by service.  It also raises a reasonable probability of substantiating the claim.  Accordingly, new and material evidence has been received, and the previously denied claim must be reopened.  38 C.F.R. § 3.156(a).

The Board will now address the merits of the Veteran's service connection claims.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

A veteran is considered to have been in sound condition upon examination and entry into service, except as to defects, infirmities, or disorders noted at that time, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the Veteran's contentions have been consistently stated throughout the appeal, including in a May 2006 statement and during the April 2012 hearing.  There is also lay evidence from the Veteran's wife of nearly 30 years and his representative who has been his friend for over 50 years.  The medical evidence includes service treatment records, VA examination reports dated in May 1971 and May 2007, and several letters from private medical professionals which summarize his symptomatology and treatment and offer opinions as to the cause of the current disabilities.  The Board finds that the lay and medical evidence of record, as summarized below, are generally consistent with the respect to the timing and onset of the Veteran's symptomatology, as well as the circumstances of his in-service injury and condition upon entry and discharge from active duty military service.  

Specifically, the Veteran admits that he had a left tibia condition when he entered into active military service in December 1970, and that he reported such condition during his service entrance examination.  He was involved in a motor vehicle accident in 1966 which resulted in a compound fracture of the left tibia and required open reduction with internal fixation (ORIF), with pins or screws placed in the tibia.  The Veteran was referred for an orthopedic evaluation during his October 1970 service pre-induction or entrance examination.  At the November 1970 orthopedic evaluation, he reported no symptoms other than occasional tenderness at the site of the screw head on the anterior surface of the tibia.  The tibial fracture and the scar were noted to be well healed, based on x-rays and physical examination, with some tenderness at the site of the screws.  The orthopedic examiner found that there was "no functional impairment" despite the severity of the previous injury.  The Veteran was deemed to be qualified for service, and no physical profile was assigned.  

The Veteran entered into active duty service on December 30, 1970.  He denies any symptoms from the left tibia condition prior to service, stating that he was able to play sports and engage in other recreational activities without pain or discomfort.  He also denies any problems during the first part of basic training, including during long marches while carrying heavy equipment.  

However, the Veteran reports that he slipped and fell on a log during basic training in January or February 1971, landing on the left leg where it had been previously broken.  The leg was extremely painful and there was also swelling.  The Veteran also had pain from where his Army boots rubbed against the shin at the point where one of the screws from the surgery could be felt.  He was treated at that time and underwent another orthopedic evaluation for Medical Evaluation Board proceedings.  The Veteran was noted to have symptomatic status post-compound fracture of the left tibia with screw fixation, based on complaints of pain in the fracture site since basic training and extreme discomfort where the Army boot pressed directly on the metallic internal fixation device.  The Veteran was found to be "not qualified for induction" into service and was assigned a physical profile of L3.  He received a medical discharge effective on March 25, 1971.

As noted above, the Veteran initially sought service connection for aggravation of his preexisting left tibia condition in April 1971.  During a May 1971 VA examination, he reported the preexisting fracture and stated that he fell two times during basic training.  He denied seeking treatment since discharge, but he complained of pain or soreness in the mid-tibial area of the left leg since re-injuring the leg during service.  The Veteran did not walk with a limp during physical examination, and there was a well-healed scar and complaints of tenderness over that area, especially with any pressure.  The examiner diagnosed old fracture of the left tibia, healed, and foreign body reaction to pins and screws in the left tibia.  

For the purposes of this appeal, the Veteran reports continuous symptoms including pain in the left leg since the injury during basic training.  This is generally consistent with the Veteran's reports during the May 1971 VA examination, as well as in the service treatment records.  The Veteran also reports low back pain beginning in the mid-1970s, followed by pain in the right hip and radiating down the right leg.  The Veteran states that he was no longer able to play sports or engage in other recreational activities after service due to his left leg pain and, later, pain in other areas including the low back.  He further states that he has had a limp and pain requiring medication (including Percocet) for treatment since the 1970s.  

The Veteran reports that he sought treatment for left leg pain from Dr. Ellison, the private orthopedic surgeon who repaired his tibia in 1966, in the summer of 1971.  He states that Dr. Ellison told him there was nothing that could be done for his pain, and he would have to learn to live with it.  The Veteran also reports treatment from private chiropractor Dr. Politis from approximately 1972 through 1983, when that provider died.  Records from these two providers are not available.  Thereafter, the Veteran states that he had no treatment for a period of time until the pain became unbearable in the 1980s.  He then began to have continuous treatment by private chiropractor Dr. Markham for over 19 years, starting in 1986 or 1987, as well as by other private providers.  Dr. Markham and other private providers have submitted letters in support of the Veteran's claims that summarize his symptomatology and treatment and their medical opinions as to etiology, which are discussed below. 

The Veteran's wife and representative, who have known the Veteran for over 30 years and 50 years, respectively, have submitted statements indicating that they have observed him in pain and with a limp throughout that time.  The Veteran's wife also indicated that the Veteran has received continuous treatment by a chiropractor throughout that time.  The Veteran's representative also stated that he has taken Percocet to ease his pain since the 1970s, and that the conditions seem to have progressed over the years.  These statements are generally consistent with those of the Veteran, as well as the available medical evidence.  

The Veteran has submitted several private medical opinions in support of his claims.  In a January 2006 letter, Dr. Josell, who is a Fellow of the American Academy of Orthopedic Surgery and diplomate of the American Board of Orthopedic Surgery, stated that he had known the Veteran for more than 20 years, although he was not his treating provider.  Dr. Josell stated that the Veteran had frequent back problems, and he had observed the Veteran walk frequently with an abnormal antalgic gait.  The Veteran reported an injury to the left leg years ago, followed by frequent pain that frequently affects his walking, and that he usually develops back pain soon thereafter.  Dr. Josell stated that "there is no question that leg injuries and subsequent pain with abnormal gait has been associated with back pain historically and in the orthopedic literature."  He opined that the Veteran's leg pain and associated walking problem is the "probable cause" of much of his back pain.  Dr. Josell also stated that the Veteran's symptoms, by history, are compatible with degenerative disc disease, and that this could also be related to the abnormal pelvic tilt that he had observed when the Veteran has pain and walks abnormally.

Similarly, a treating chiropractor, Dr. Markham, submitted letters dated in February 2006 and June 2006.  He indicated that he had been treating the Veteran for over 19 years, and the main complaint was long-standing low back pain as a result of favoring a previous left leg injury, as well as left leg pain.  Dr. Markham stated that "recent biomechanical studies have drawn a direct link to foot, knee, and leg injuries as definitive contributors and causes of low back pain."  He opined that the Veteran's leg injury predisposes him to accelerated degenerative joint disease and osteoarthritic conditions of the lumbopelvic spine.  Dr. Markham opined "to a reasonable degree of medical certainty that the Veteran's chronic low back pain is directly related and caused by his past leg injury."  In a January 2007 letter, Dr. Markham again opined that the Veteran's chronic low back and left leg pain is the direct result of favoring a left leg injury that occurred while on active duty.

A 2007 record from Dr. Wiseman, who appears to be a private general practice provider, records complaints of intermittent low back problems for last 30 years.  The Veteran reported pain in the right low back and the outside of the right hip, sometimes radiating down the right leg, and numbness in the right foot or heel.

A private orthopedic provider, Dr. Cluett, submitted the results of a December 2007 lumbar spine MRI that shows multi-level degenerative disc disease, as well as a letter.  Dr. Cluett stated that he had recently evaluated the Veteran, and that the Veteran reported an open tibial fracture of the left leg prior to service, which was aggravated by a fall during military training exercises that ultimately led to medical discharge from service.  The Veteran reported an onset of lumbar spine problems after the fall in service, with increasing symptoms at present.  Dr. Cluett noted that the Veteran had been evaluated previously by several other physicians, and he agreed that the Veteran's symptoms "do seem to be related" to the in-service injury.  Dr. Cluett concluded that the Veteran's lumbar spine problems "are related to his military injury and have been exacerbated by progressive degenerative changes."

In a February 2008 letter, private chiropractor Dr. D'Aquila stated that he had recently treated the Veteran for low back pain and sciatica, with a noticeable alteration of normal gait.  The Veteran reported a history of a fractured left tibia in a 1966 accident that was orthopedically repaired with hardware, that no functional impairment was noted in a pre-induction physical, and that he began military training.  He further reported that he fell on the same left leg during training in 1971 and presented to the base hospital, and that the left leg did not resolve to its previously asymptomatic state, so he was medically discharged from service.  The Veteran reported that he continued to experience left leg and increasing low back pain and sciatica so as to need treatments for relief.  Dr. D'Aquila noted that x-rays and an MRI of the lumbosacral spine show significant degenerative changes.  He stated that it was his opinion, as well as the opinion of several other treating physicians, that the fall in 1971 during service "aggravated a pre-existing but stable and asymptomatic condition and never resolved."  Dr. D'Aquila further stated that, "[o]ver the years, the resultant abnormal gait, brought on by the 1971 fall[,] produced continuous biomechanical stress to the lumbosacral spine, resulting in pain and disability" in that area.  In conclusion, he stated that "it is clear that [the Veteran's] current condition is a direct result of the incident in 1971." 

In addition to the multiple private opinions of record, the Veteran was afforded a VA examination in May 2007.  The examiner summarized the Veteran's reports of the nature of his preexisting left tibia condition and in-service injury, as well as the service treatment records discussed above, including the service entrance and separation examinations and the orthopedic consults.  The examiner stated that the Veteran was "never in active duty" because he was discharged as unfit for induction after less than three months of basic training due to his left tibia condition.  The Board first notes that the characterization of the Veteran's period of military service is incorrect, as basic training in the Regular Army is a form of active duty service, as reflected by the Veteran's Report of Transfer or Discharge (DD Form 214).  Although the Veteran was ultimately found to have been unfit for induction and medically discharged, this does not negate the active duty time that he served.

Consistent with the other evidence of record, during the VA examination, the Veteran reported a date of onset of left leg pain in January 1971, and a date of onset of low back pain in 1974.  He also reported that he had no left leg pain after his 1966 left tibia fracture until going through basic training and reinjuring the left leg, as well as continuous left leg pain since that time.  The Veteran stated that his pain had gotten progressively worse over the years, which he believed had caused pain in the low back and right hip (as well as the left knee).  

X-rays of the left leg showed status post ORIF old fracture of the left tibial shaft and an old fracture of the fibular shaft.  The examiner diagnosed chronic left leg pain with a history of pre-service accident with ORIF, with a solidly united tibia, and post-operative residuals of left leg pain alleged as due to basic training.  The examiner opined that the Veteran's current left leg pain is less likely than not due to or the result of aggravation of the leg condition during basic training.  Rather, she opined that the current problems of left leg pain are most likely from the preexisting left leg tibial injury that was not caused or aggravated by basic training.  The examiner reasoned that the Veteran had extensive surgical repair and "extensive degree of pre-service disability" of the left leg or tibia from the 1966 motor vehicle accident, and that received an early separation from service due to failure to complete basic training and the severity of the preexisting condition. 

Concerning the low back, x-rays of the lumbosacral spine showed degenerative changes with significant narrowing of the L4-L5 and L5-S1 interspaces.  The examiner diagnosed low back pain secondary to degenerative disc disease of the lumbar spine with natural age-related progression over the years and related paraspinal muscle spasm of musculoskeletal etiology.  She found no evidence of radiculopathy or neurologic complications.  The examiner opined that the Veteran's current low back condition was less likely than not incurred or aggravated by basic training because there was no treatment for any low back pain or any back strain or sprain during basic training.  She also opined that none of the Veteran's claimed injuries could have been severe enough to result in development of the current degenerative disc disease.  The examiner stated that there is no indication that the Veteran's current low back pain could have been worsened or aggravated by service beyond normal age-related progression, reasoning that degenerative disc disease of the spine is often a progressive disease that most likely would have worsened even without military service.  The examiner stated that the Veteran had a gap of 37 years between the reported left leg injury during service and the diagnosis of a low back disorder and other orthopedic conditions in 1986.  Based on this finding, she opined that it is not likely that the original injuries during service are causally related in any way to the current low back or other orthopedic conditions.

With regard to the hips, the Veteran complained of right hip pain during the VA examination.  The examiner noted full range of motion of both hips, and x-rays showed no degenerative changes and were interpreted as normal.  The examiner diagnosed arthralgia of the right hip, and she found that there was no abnormal musculoskeletal pathology of the bilateral hips, and the hip joints were stable.  

Considering all available evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to service connection for a left tibia disability and low back disability.  As noted above, the lay and medical of record, as summarized above, is generally consistent with the respect to the timing and onset of his symptomatology, as well as the circumstances of his in-service injury and condition upon entry and discharge from active duty military service.  

The Board notes that the currently available medical evidence only covers the period through May 1971 (the date of a VA examination) and from approximately 1986 forward (as indicated in a letter from Dr. Markham summarizing his treatment of the Veteran).  However, the Veteran is competent to report that he received medical treatment during and after service, as well as what his providers told him about his conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Similarly, the Veteran's wife is competent to report that he received treatment.  See id.  Additionally, the Veteran, his wife, and his representative (as his long-time friend) are competent to report observable symptomatology, such as pain or altered gait, over the years.  See Barr, 21 Vet. App. at 307; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Further, lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this case, there is no indication that the reports of continuous symptomatology and treatment over the years for pain in the left leg (in the area of the tibia) and in the low back are not credible.  Further, the Veteran's reports of pain in the left leg starting after the in-service injury, followed by low back pain a few years later that progressed over the years, are generally consistent with the evidence of record. 

With respect to a left tibia disability, it is clear that the Veteran had a preexisting left tibia fracture, healed, with internal screws as a result of a 1966 motor vehicle accident.  However, this was noted to be generally asymptomatic, with no functional impairment.  It was found to be not disqualifying during his service entrance examination, after an orthopedic consultation for that purpose.  The Veteran has consistently reported pain in the left leg beginning after an in-service injury, which is consistent with his service records.  Although the February 1971 Medical Evaluation Board report states that the preexisting condition as not aggravated by service, this is not consistent with the overall evidence of record.  

Further, several private providers have opined that the Veteran's preexisting left tibia condition was aggravated by service.  As stated by Dr. D'Aquila, the injury during service "aggravated a pre-existing but stable and asymptomatic condition and never resolved."  The Board has considered the VA examiner's negative etiological opinion concerning the left tibia or left leg.  However, this opinion does not reflect consideration of the other medical evidence of record, to include the private opinions, or the lay evidence concerning the treatment and continuity of symptomatology prior to 1986, which the Board finds to be credible.  As such, the Board assigns very little probative value to the VA examiner's opinion.  In contrast, the private opinions reflect consideration of all pertinent evidence, and they contain a well-reasoned rationale.  As such, the Board finds that the positive private nexus opinions outweigh the VA examiner's negative opinion.  

For the above reasons, the evidence of record establishes that the Veteran's left tibia disorder was not symptomatic prior to service.  Further, it was permanently worsened  beyond its natural progression (or aggravated) as a result of an in-service injury to result in the current residuals of a left tibia fracture.  As such, service connection is warranted for such disability.  See 38 C.F.R. §§ 3.304, 3.306.

Concerning a low back disability, the evidence establishes degenerative changes including currently diagnosed degenerative disc disease.  The Board notes that, where a Veteran has 90 days or more of active service, certain chronic diseases, including arthritis, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, in this case, the Veteran only served from December 30, 1970, through March 25, 1971, a period of slightly less than 90 days.  Moreover, the evidence of record does not establish that any arthritis of the low back manifested to a compensable degree within one year after his service.  

However, several private providers, including orthopedic and chiropractic professionals, have opined that the Veteran's current low back disability was likely caused by his left tibia disability.  Briefly, they opined that the altered gait as a result of the painful left leg resulted in low back pain, which progressed over time to the current degenerative disc disease.  See letters from Dr. Josell, Dr. Markham, Dr. Cluett, Dr. D'Aquila.  As with the left tibia disability, the VA examiner's negative opinion in this respect does not reflect consideration of these private medical opinions, or the lay evidence concerning the treatment and continuity of symptomatology prior to 1986, which the Board finds to be credible.  As such, the Board assigns very little probative value to the VA examiner's opinion.  In contrast, the private opinions reflect consideration of all pertinent evidence, and they contain a well-reasoned rationale.  As such, the Board finds that the positive private nexus opinions outweigh the VA examiner's negative opinion.  Therefore, service connection for degenerative disc disease of the lumbosacral spine is warranted as secondary to the left tibia disability.  See 38 C.F.R. § 3.310.

With regard to a bilateral hip disorder, the evidence of record does not establish a currently diagnosed disability for VA purposes.  Rather, the private providers did not reference any diagnosed disability in either hip in the letters in support of the Veteran's claims.  Further, a June 2007 private treatment record notes complaints of pain in the right low back and the outside of the right hip sometimes radiating down the right leg.  Dr. Josell stated in a January 2006 letter that the Veteran had symptoms by history that were compatible with disc disease, including radiating pain down the leg, although such symptoms were not currently present.  These are not sufficient to establish a current disability, and the Veteran has not authorized VA to obtain any further non-VA treatment records, despite repeatedly being advised that he may do so.  See Wood, 1 Vet. App. at 193.  

Similarly, the Veteran complained of right hip pain during the May 2007 VA examination.  However, the examiner found no objective evidence of radiculopathy and no abnormalities in either hip, based on physical examination and x-ray results.  Rather, the examiner diagnosed arthralgia (or pain) of the right hip.  For VA purposes, pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Accordingly, as the evidence of record does not establish a current disability of either hip for VA purposes, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is free to submit additional evidence to show a current bilateral hip disability, and his claim may be reopened and reconsidered at that time.  However, the preponderance of the evidence is against service connection for a bilateral hip disorder.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the previously denied claim for a left tibia disability is reopened.

Service connection for residuals of left tibia fracture is granted.

Service connection for a low back disability, as secondary to residuals of the left tibia fracture, is granted.

Service connection for a bilateral hip disorder is denied. 


REMAND

Further development is necessary for a fair adjudication of the Veteran's service connection claim for a left knee disability.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The May 2007 VA examiner diagnosed a current left knee disability of osteoarthritis, as shown by x-rays.  As summarized above, there are private medical opinions concerning the etiology of the Veteran's left tibia disability and low back disability.  However, these opinions do not mention a left knee disability, as opposed to a left leg (or tibia) disability.  Further, the Board finds that the May 2007 VA examiner's opinion as to the etiology of the current left knee disability is inadequate, as it does not reflect consideration of all pertinent evidence.  

Specifically, the examiner stated that there was no treatment for left knee pain during service.  However, a February 1971 service treatment record, shortly after treatment for the left leg or tibia injury, notes that the left knee was ecchymotic.  Further, the VA examiner's opinion that the Veteran's left knee disability is likely the result of a normal age-related process is based, in part on a finding that he had no treatment or diagnosis for 37 years after service.  However, as discussed above, the Veteran is competent to report treatment prior to the document treatment of record.  Additionally, the VA examiner did not express a clear opinion as to whether the current left knee disability was caused or aggravated by the now service-connected left tibia disability or low back disability.  

Therefore, upon remand, the Veteran should be offered another opportunity to identify any outstanding treatment records concerning his left knee.  Thereafter, he should be afforded new VA examination to determine the nature and etiology of the current left knee disability, with consideration of all lay and medical evidence, to include any private opinions.  As noted above, the provisions for presumptive service connection of arthritis as a chronic disability do not apply because the Veteran had less than 90 days of continuous active duty.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran another opportunity to identify any providers who have treated him since separation from service for any symptoms of a left knee disability, and to complete the necessary release (VA Form 21-4142) for any non-VA providers.  After obtaining the necessary authorizations, request copies of any identified, outstanding treatment records.  If any records cannot be obtained after making reasonable efforts, the Veteran should be notified and allowed an appropriate time to provide such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Concerning secondary service connection:

(1)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current left knee disability was proximately caused by the now service-connected left tibia disability or low back disability?  

(2)  If not, is it at least as likely as not (probability of 50 percent or more) that the current left knee disability was proximately worsened beyond its natural progression (aggravated) by the now service-connected left tibia disability or low back disability?  

(3)  In answering the above questions, please consider all lay and medical evidence of record, to include the prior VA examination reports and other medical evidence, as well as lay evidence as to the timing of symptoms and any undocumented treatment.

(b)  If the left knee disability is not secondary to other service-connected disability, is it at least as likely as not (probability of 50 percent or more) that such condition was otherwise incurred or aggravated as a result of his active duty service from December 30, 1970, through March 25, 1971?  Please consider the evidence of left knee symptoms in the service treatment records, as well as the VA examination reports and other medical evidence, and the lay evidence concerning the timing of symptoms and any undocumented medical treatment.

For each of the above, a complete rationale (reasoning or explanation) should be provided for any opinion offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


